OVERSTREET, Judge,
dissenting.
I dissent to a second remand of this case for re-analysis by the Court of Appeals. The United States Supreme Court as the majority correctly states has overruled Grady v. Corbin, 495 U.S. 508, 110 S.Ct. 2084, 109 L.Ed.2d 548 (1990) in United States v. Dixon, 509 U.S. -, 113 S.Ct. 2849, 125 L.Ed.2d 556 (1993). This case is now subject to analysis under Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932).
A remand is an unnecessary waste of time and resources when the result is crystal clear. This Court can very easily do the Blockburger analysis. The majority chooses to keep this case in appellate orbit and I dissent to such.